Citation Nr: 1811883	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-17 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from October 1977 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran is service-connected for a spine disability, bilateral lower extremity radiculopathy, bicipital tendonitis and degenerative joint disease of the right and left shoulders, degenerative arthritis and chondromalacia of the right knee, chondromalacia and strain of the left knee, abdominal scar, and left shoulder scar.

2. The Veteran's multiple service-connected disabilities result in the functional equivalent to the loss of use of a foot.


CONCLUSION OF LAW

The criteria for entitlement to automobile and adaptive equipment or for adaptive equipment only have been met.  38 U.S.C. §§ 3901, 3902 (2012); 38 C.F.R. § 3.808 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C. § 3902(a), (b).

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. 
§ 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis of the common peroneal nerve encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.

In this case, the Board finds that the Veteran's service-connected disabilities cause symptoms that are functionally equivalent to the loss of use of a foot as he has severe difficulty with balance and propulsion due to lack of control of the leg muscles.  The Veteran is service-connected for the following disabilities: status post degenerative joint and disc disease, lumbosacral spine, status post laminectomy, partial discectomy, and foraminotomy, with L3-4 and L4-5 fusion, and residual scars, rated 40 percent disabling; radiculopathy of the left and right lower extremities, both rated 40 percent disabling; bicipital tendonitis and degenerative joint disease of the right shoulder, status post capsular labral detachment and rotator cuff repair with acromioplasty and residual scar, rated 30 percent disabling; bicipital tendonitis and degenerative joint disease of the left shoulder, status post arthroscopic surgery, rated 20 percent disabling; degenerative arthritis and chondromalacia of the right knee, status post arthroscopic surgery with residual scar, rated 10 percent disabling; chondromalacia and strain of the left knee, rated 10 percent disabling; and scars of the right lower abdomen and left shoulder, both rated noncompensable. 

During the January 2012 VA spine examination, the Veteran was unstable and not able to stand for testing.  Strength testing of the lower extremities showed palpable or visible muscle contraction but no joint movement of the knees, hips, ankles, or toes.  Radiculopathy symptoms included mild paresthesias or dysesthesias, and mild numbness of the lower extremities.  The examiner indicated that the sciatic and femoral nerves were involved and that the radiculopathy was mild.  The examiner noted that the Veteran constantly used a wheelchair for ambulation due to severe weakness in his legs when standing.  The Veteran stated that he used a wheelchair any time he left his home due to falling.  The examiner did not find that the level of functional impairment was such that the Veteran would be equally served by amputation of either lower extremity.  The examiner stated that the Veteran's physical examination was not consistent with bilateral lower extremity weakness secondary to a low back condition.  The Veteran had some minor radicular symptoms in the lower extremities, but they did not match any dermatomal pattern or lumbar spine nerve root distribution. The examiner found that the Veteran's bilateral lower extremity condition was not likely due to his back/lumbar spine condition and that the back condition alone would not require the use of a wheelchair.  

In June 2015, a VA provider indicated that the Veteran used a wheelchair due to the inability to use his legs and numbness.  The Veteran's legs gave out and sometimes cramped, and he needed to assume different postures to get his legs to move.  The Veteran had fluctuating numbness below the legs, had imbalance, and could not control his legs.  The provider also noted atrophy.  The Veteran was able to ambulate in his home by furniture walking.  On examination, the Veteran had little movement in the legs despite a lot of grunting and effort.  He could wiggle his toes but had difficulty inverting and everting at the ankles.  He had cramping of the calf and feet with effort.  The provider observed mild thinning of the foot muscles.  Reflexes were absent in the Achilles tendon and toes.  

A September 2015 treatment record indicates a diagnosis of paraplegia and that the Veteran had been wheelchair bound for several years.

A January 2016 examination report for the leg and knee shows the Veteran reported being unable to control the muscles in his feet and ankles.  The Veteran reported that functional loss due to his bilateral knee disabilities included impaired walking, inability to drive, and inability to walk at times.  Flare-ups of the right knee caused stiffness and locking, and his leg muscles did not respond for movement of the feet.  The left knee flare-ups caused his lower leg muscles to lose feeling and control.  On examination, the Veteran was unable to complete range of motion testing; however, the examiner noted that pain caused functional loss with flexion and extension.  The examiner also observed pain with weightbearing.  The examiner noted crepitus in both knees and moderate medial right knee pain and severe medial left knee pain.  Pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time and with flare-ups.  Factors causing functional loss included pain, fatigue, weakness, and lack of endurance.  Other contributing factors to the right knee disability included weakened movement due to muscle injury, disease or injury of peripheral nerves, etc., and pain.  For the left knee, a contributing factor was severe pain.  Muscle strength testing showed the Veteran had active movement of the knees with gravity eliminated and that the reduction in strength was also due to the Veteran's lumbar spine with radiculopathy.  The examiner noted constant use of a wheelchair and regular use of a cane and a walker.  However, the examiner did not find that the level of functional impairment was such that the Veteran would be equally served by amputation of either lower extremity.

The January 2016 examination report for the spine shows the Veteran reported loss of feeling in the legs, loss of muscle control, loss of use of abdominal muscles from surgery, and loss of balance.  He reported that he could not walk.  On examination, the Veteran was unable to perform range of motion testing of the spine.  The examiner indicated that pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups.  Factors causing functional loss included pain, fatigue, weakness, and lack of endurance.  The examiner stated that the Veteran's back condition manifested as muscle spasm, localized tenderness, and guarding that resulted in abnormal gait or spinal contour.  Other factors contributing to the disability included weakened movement and disturbance of locomotion.  The Veteran had active movement of the hips, knees, ankles and toes with gravity eliminated.  The sensory examination showed decreased sensation in the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes bilaterally.  The examiner also documented severe constant pain, paresthesias and/or dysthesia, and numbness of the lower extremities.  The examiner classified the bilateral lower extremity radiculopathy as severe.  However, the examiner did not find that the level of functional impairment was such that the Veteran would be equally served by amputation of either lower extremity.

During the shoulder examination, the Veteran reported that his bilateral shoulder disabilities impacted his ability to use a wheelchair because his shoulders would tighten and stiffen, and did not rotate well.  Pain was noted on examination and pain caused functional loss.  The pain was severe, bilaterally.  The examiner indicated that pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time and with flare-ups.  Factors causing functional loss included pain, fatigue, and lack of endurance.

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  The Board has considered the severity of the Veteran's service-connected disabilities and finds that the combined functional impact on his ability to ambulate equates to the loss of use of a foot as he cannot balance and propel himself forward without significant assistance.  At most, it appears that the Veteran can take only a few steps at a time when not using his wheelchair and can only do so when supported by furniture, a cane, or a walker.  Otherwise he is confined to a wheelchair.  The Board finds that the Veteran's ambulation is effectively precluded without the use of an assistive device.  See VAOPGCPREC-60-90; 38 U.S.C. 
§ 2101.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, automobile and adaptive equipment or adaptive equipment only is warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to automobile and adaptive equipment or adaptive equipment only is granted.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


